                                                                         JS-6

 1                        UNITED STATES DISTRICT COURT
 2                CENTRAL DISTRICT OF CALIFORNIA (Los Angeles)
 3   LINDA M. HANNA,                          ) Case No.: 2:19-cv-01499 KS
                                              )
 4          Plaintiff,                        ) [PROPOSED] ORDER OF
                                              ) DISMISSAL
 5          vs.                               )
                                              )
 6   STEINER TRANSOCEAN                       )
     LIMITED                                  )
 7                                            )
            Defendants.                       )
 8                                            )
                                              )
 9                                            )
                                              )
10                                            )
11         The Parties “Joint Stipulation and Order for Dismissal With Prejudice,” came
12   before the Court;
13         The Court having received and read the Parties’ Joint Stipulation, and being
14   so advised in the matter, and finding good cause:
15         In consideration of the parties negotiated settlement, this matter is dismissed
16   with prejudice, with each party to bear her/its own attorney’s fees and costs.
17         IT IS SO ORDERED.
18   DATED: May 13, 2021.
19                                          ____________________________
                                            Karen L. Stevenson
20                                          United States Magistrate Judge
21

22

23

24

25

26

27
          [PROPOSED] ORDER OF DISMISSAL                               2:19-cv-01499 KS
